Cole, J.
This is a suit to annual certain portions of the proceedings of a family meeting.
The defendant filed the exception of u lis pendens."
The lower court sustained the exception, and plaintiff has appealed.
There is no error in the judgment.
An appeal, allowed by the District Judge from an order of the Clerk, homologating the proceedings of said family meeting, is now pending.
The present suit grows out of the same cause of action.
Plaintiff had the right to appeal from the order of the Clerk, considered as a decree of the District Court, or to institute an action of nullity.
Having elected by appealing, she cannot commence a separate suit for the same cause of action, during- the pendency of the appeal.
If this were allowed, it would induce endless litigation.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed with costs.